DETAILED ACTION
	Claims 1, 3-6, 15, 19, 22, 24-26, 30, 42, 71, 73, 81, 86, 87, 90, and 94 are currently pending in the instant application.  Claims 1, 3-5, 19, 24-26, 30, 42, 71, 73, 81, and 86 are rejected.  Claims 6, 15, 22, 87, 90 and 94 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species: 
    PNG
    media_image1.png
    107
    192
    media_image1.png
    Greyscale
 in the reply filed on 4 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds: 
    PNG
    media_image2.png
    77
    220
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    77
    220
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    107
    224
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    185
    321
    media_image5.png
    Greyscale
which are not allowable
Claims 1, 3-5, 19, 24-26, 30, 42, 71, 73, 81, and 86  have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.  Group I claims 6, 15, 22, are withdrawn as they do not read on the elected species.  Withdrawn claim 6 does not read on the elected species as R3 in the elected species is halo.  Withdrawn claim 15 does not read on the elected species as claim 15 requires that ring 
    PNG
    media_image6.png
    66
    47
    media_image6.png
    Greyscale
contain at least a second heteroatom:

    PNG
    media_image7.png
    86
    666
    media_image7.png
    Greyscale
the elected species ring 
    PNG
    media_image6.png
    66
    47
    media_image6.png
    Greyscale
only has one heteroatom.  Withdrawn claim 22 does not read on the elected species as the elected species has A as, for example, aryl, however, the limitations of A in claim 22 are het containing rings.
Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed 9 September 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the entirety of which are incorporated by reference.”
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).
When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(b). 
MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).
20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 8 March 2019.  The incorporation by reference statement is being added by way of a Preliminary Amendment filed 9 September 2020 which is after the instant application's International filing date of 8 March 2019.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 71 limits the compound of claim 1 by limiting variable “J” definitions.  However, claim 1, from which claim 71 depends, does not have a variable “J” to limit.  Claim 81 limits claim 1 to specific formula which have the variables R1 and R2, however, the variables R1 and R2 is not defined in claim 1 or claim 81.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 71 and 81 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 71 does not limit any variable in claim 1 as “J” is not found in claim 1.  Therefore, claim 71 fails to further limit the subject matter of claim 1.   As claim 81 limits the formula of claim 1 to formula with variables R1 and R2 which are not defined, claim 81 fails to further limits the parent claim as the definitions of R1 and R2 are not provided.  Applicant 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 24, 30, 42, 71, 73, 81, and 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satsu et al.
Satsu et al. discloses the compound 12, page 5378:

    PNG
    media_image8.png
    81
    207
    media_image8.png
    Greyscale
with EC50 data and activity data for S1P.  This compound corresponds to the formula (I) of the instant claims for example wherein:
A can be arylalkyl or aryl such as 
    PNG
    media_image9.png
    73
    88
    media_image9.png
    Greyscale
 or phenyl;
Het1 is 
    PNG
    media_image10.png
    68
    118
    media_image10.png
    Greyscale
;

X is CR4 wherien R4 is methy;
Y is CR5 wherien R5 is methy;
Z is CH; 
Cy1 is 
    PNG
    media_image11.png
    99
    130
    media_image11.png
    Greyscale

R3 is H;
Q is CH;
 L is CH; 
T is CH;
L1 is a bond or alkyl;
L2 is an 
    PNG
    media_image12.png
    77
    47
    media_image12.png
    Greyscale
wherein R2 is H

Satsu et al. also discloses the compound 14
    PNG
    media_image4.png
    107
    224
    media_image4.png
    Greyscale
on page 5378 with EC50 data and activity data for S1P.  While applicant has attempted to exclude this compound from the claimed invention, for example. as A can be arylalkyl when L1 can be a bond, this compound still applies as the proviso only excludes compound wherein 
    PNG
    media_image13.png
    103
    615
    media_image13.png
    Greyscale
.  Additoinally, the proviso excludes L2 as CH2, however, L2 is  
    PNG
    media_image12.png
    77
    47
    media_image12.png
    Greyscale
wherein R2 is H in the applied prior art compound.  As the compound of the prior art reads on the compound of the formula (I), for example:

    PNG
    media_image14.png
    46
    191
    media_image14.png
    Greyscale
wherein 
A can be arylalkyl or aryl such as 
    PNG
    media_image9.png
    73
    88
    media_image9.png
    Greyscale
 or phenyl;
Het1 is 
    PNG
    media_image10.png
    68
    118
    media_image10.png
    Greyscale
;
G is N; 
X is CR4 wherien R4 is methy;
Y is CR5 wherien R5 is methy;
Z is CH; 
Cy1 is 
    PNG
    media_image11.png
    99
    130
    media_image11.png
    Greyscale

R3 is cyano;
Q is CH;

T is CH;
L1 is a bond or alkyl;
L2 is an 
    PNG
    media_image12.png
    77
    47
    media_image12.png
    Greyscale
wherein R2 is H.  
Claim(s) 1, 3-5, 19, 24-26, 30, 42, 71, 73, 81, and 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajiri et al.
Tajiri et al. discloses the compound 2 on page 975:

    PNG
    media_image15.png
    209
    254
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    64
    216
    media_image16.png
    Greyscale
 which corresponds to the formula 
    PNG
    media_image5.png
    185
    321
    media_image5.png
    Greyscale
.  This compound corresponds to the formula (I) of the instant claims wherein, for example,

    PNG
    media_image14.png
    46
    191
    media_image14.png
    Greyscale
 
A can be arylalkyl or aryl such as 
    PNG
    media_image9.png
    73
    88
    media_image9.png
    Greyscale
 or phenyl which is substituted by Flouro;
Het1 is 
    PNG
    media_image10.png
    68
    118
    media_image10.png
    Greyscale
;
G is N; 
X is CR4 wherien R4 is methy;
Y is CR5 wherien R5 is methy;
Z is CH; 
Cy1 is 
    PNG
    media_image11.png
    99
    130
    media_image11.png
    Greyscale

R3 is H;
Q is CH;
 L is CH; 
T is CH;
L1 is a bond or alkyl;
L2 is an 
    PNG
    media_image12.png
    77
    47
    media_image12.png
    Greyscale
wherein R2 is H.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satsu et al.
Satsu et al. discloses the compound 12, page 5378:

    PNG
    media_image8.png
    81
    207
    media_image8.png
    Greyscale
with EC50 data and activity data for S1P.  This compound corresponds to the formula (I) of the instant claims for example wherein:
A can be arylalkyl or aryl such as 
    PNG
    media_image9.png
    73
    88
    media_image9.png
    Greyscale
 or phenyl;
Het1 is 
    PNG
    media_image10.png
    68
    118
    media_image10.png
    Greyscale
;
G is N; 
X is CR4 wherien R4 is methy;
Y is CR5 wherien R5 is methy;
Z is CH; 
Cy1 is 
    PNG
    media_image11.png
    99
    130
    media_image11.png
    Greyscale

R3 is H;
Q is CH;
 L is CH; 
T is CH;
L1 is a bond or alkyl;
L2 is an 
    PNG
    media_image12.png
    77
    47
    media_image12.png
    Greyscale
wherein R2 is H


    PNG
    media_image4.png
    107
    224
    media_image4.png
    Greyscale
on page 5378 with EC50 data and activity data for S1P.  While applicant has attempted to exclude this compound from the claimed invention, for example. as A can be arylalkyl when L1 can be a bond, this compound still applies as the proviso only excludes compound wherein 
    PNG
    media_image13.png
    103
    615
    media_image13.png
    Greyscale
.  Additoinally, the proviso excludes L2 as CH2, however, L2 is  
    PNG
    media_image12.png
    77
    47
    media_image12.png
    Greyscale
wherein R2 is H in the applied prior art compound.  As the compound of the prior art reads on the compound of the formula (I), for example:

    PNG
    media_image14.png
    46
    191
    media_image14.png
    Greyscale
wherein 
A can be arylalkyl or aryl such as 
    PNG
    media_image9.png
    73
    88
    media_image9.png
    Greyscale
 or phenyl;
Het1 is 
    PNG
    media_image10.png
    68
    118
    media_image10.png
    Greyscale
;
G is N; 
X is CR4 wherien R4 is methy;
Y is CR5 wherien R5 is methy;

Cy1 is 
    PNG
    media_image11.png
    99
    130
    media_image11.png
    Greyscale

R3 is cyano;
Q is CH;
 L is CH; 
T is CH;
L1 is a bond or alkyl;
L2 is an 
    PNG
    media_image12.png
    77
    47
    media_image12.png
    Greyscale
wherein R2 is H.  The compound 14 is considered prior art along with compound 12.
The difference between the prior art and the claims at issue is that the instant claims have the aryl or arylalkyl of A substituted: 
    PNG
    media_image3.png
    77
    220
    media_image3.png
    Greyscale
  whereas the instant prior art compounds have the aryl or arylalkyl of A unsubstituted.  However, It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  Additionally, nothing unobvious is seen in substituting the known claimed homolog for the structurally similar homolog, as taught by the prior art reference, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are homologs are generally of sufficiently close structural similarity 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					26 January 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600